DISMISS and Opinion Filed May 18, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-22-00059-CV

                    MD TAUHID CHOUDHURY, Appellant
                                 V.
                    ONE WORLD FUNDING LLC, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-09693

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                       Opinion by Justice Partida-Kipness
      After appellant failed to timely file his brief, we directed appellant by postcard

dated April 14, 2022 to file the brief within ten days and cautioned him that failure

to do so would result in the dismissal of this appeal without further notice. See TEX.

R. APP. P. 38.8(a)(1). To date, appellant has not filed his brief or otherwise

corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.3(a)(1);

42.3(b),(c).




                                      /Robbie Partida-Kipness
                                      ROBBIE PARTIDA-KIPNESS
                                      JUSTICE

220059F.P05




                                    –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MD TAUHID CHOUDHURY,                         On Appeal from the 192nd Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-20-09693.
No. 05-22-00059-CV          V.               Opinion delivered by Justice Partida-
                                             Kipness. Justices Pedersen, III and
ONE WORLD FUNDING LLC,                       Nowell participating.
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered May 18, 2022




                                       –3–